GIDEON, J.
The relator, plaintiff below, was awarded judgment. Defendants appeal to this court. A motion to dismiss challenges the jurisdiction of this court on the ground that the appeal was not taken within six months from the date of the entry of judgment.
It appears from the record that judgment was entered May 28, 1917. No motion for a new trial was made. The notice of appeal was filed and served December 8, 1917. Comp. Laws 1907, section 3301, is as follows: “An appeal may be taken within six months from the entry of the judgment or order appealed from.” It will thus be seen that the appeal was not taken for at least eleven days after the six months had expired. Under the former rulings of this court construing that section we are without jurisdiction to consider the appeal. Jones v. Evans, 39 Utah, 291, 116 Pac. 333; Lindley v. Bradshaw, 45 Utah, 83, 141 Pac. 300; Fuller v. Ferrin, 51 Utah, —, 168 Pac. 1179.
The motion to dismiss is therefore granted, and the appeal is dismissed; respondent to recover costs.
FRICK, C. J., and McCARTT, CORFMAN, and THURMAN, JJ., concur.